I concur in the results. I think the statement that "a municipal corporation may exercise only the powers granted and in the manner prescribed" may be susceptible of too narrow an interpretation. I think the proposition as to powers exercisable by the city is as adopted from 1 Dillon, Municipal Corporations, 5th Ed., P. 448, Sec. 237, in the cases of Salt Lake City v.Sutter, 61 Utah 533, 216 P. 234; American Fork City v.Robinson, 77 Utah 168, 292 P. 249; Utah Rapid Transit Co. v.Ogden City et al., 89 Utah 546, 58 P.2d 1.
I do not know whether the statement that "individuals dealing with officers should be able to rely upon their acts; that officers should act within the authority granted; and *Page 495 
that officers should be held to their acts * * * like individuals" is intended to be a statement of moral responsibility or enunciate a legal principle, or whether it means that a municipality whose officers act or promise should be held for the acts of those officers, like individuals. If these expressions are meant to enunciate legal principles, I call attention to the following: Missouri v. Bank of Missouri,45 Mo. 528; Pierce v. United States, 7 Wall. 666, 19 L. Ed. 169; McQuillan on Municipal Corporations, (2d Ed.) Sec. 519, Page 192; Mecham on Public Offices, Secs. 511 and 512, P. 336; Wormstead
v. City of Lynn, 184 Mass. 425, 68 N.E. 841; Higginson v.City of Fall River, 226 Mass. 423, 115 N.E. 764, 2 A.L.R. 1209;City of Enterprise v. J. Rawls, 204 Ala. 528, 86 So. 374, 11 A.L.R. 1175. These authorities discuss the duty of an individual in dealing with an officer or agent of a city, to determine whether he is acting strictly within his authority. The principle of "holding out" does not apply to a municipality. A city may be estopped from asserting a claim because of the action or non-action of its representative body or successive bodies under certain circumstances, but neither that body nor the city is estopped or bound in any way on the theory that it has held out its agent as having authority which he did not have. *Page 496